Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/11/2022, in response to the rejection of claims 1-5, 7-12, 14-28 from the non-final office action, mailed on 11/12/2021, by amending claims 1-3, 5, 8, 10-11, 16 and canceling claims 9, 18, 20, 22, 25, 27, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-5, 7-8, 10-17, 19, 21, 23-24, 26, 28 are allowable.

Claim 13 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on 10/29/2020, is hereby withdrawn and claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The cited prior arts, US 20120186522, 20130074767, 3396696, 3799110, 4817559, 4849250, 5911830, 6171462, 8356808, 8561276, 20180144962, 20190295880, alone or together, do not fairly teach the “A holding device for receiving a plurality of substrates in a substrate treatment system, the holding device comprising: a flange; and a plurality of segments that are releasably disposed on the flange, wherein the flange has connection faces for disposing the plurality of segments on the flange, wherein each segment of the plurality of segments comprises a segment frame supported atop the connection faces of the flange and at least one plate-shaped carrier separate from the frame for receiving a plurality of substrates, and wherein the at least one plate-shaped carrier is assembled on the segment frame! wherein the flange is configured as a circular plate having supports that are assembled radially on the plate, and wherein at least the supports comprise the connection faces; and wherein each segment frame comprises protrusions that extend beneath adjacent respective supports of the flange to shield the adjacent respective supports of the flange” of Claim 1, “A treatment system for the treatment of substrates, the treatment system comprising: at least one treatment chamber having at least one treatment section; a substrate transport device, configured for moving substrates in the treatment system, wherein the substrate transport device comprises a holding device that comprises: a flange; and a plurality of segments that are releasably disposed on the flange, wherein the flange has .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AIDEN LEE/           Primary Examiner, Art Unit 1718